Citation Nr: 0910754	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a post-operative right shoulder disability.

2.  Entitlement to a separate compensable evaluation for a 
right shoulder scar, post-operative residuals of a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to June 
2002.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection for a post-
operative right shoulder disability, rated 0 percent, 
effective June 12, 2002 (the day following his separation 
from service).  An August 2004 rating decision increased the 
rating to 10 percent and, more recently, a May 2006 rating 
decision increased the rating to 30 percent, effective June 
12, 2002.  In May 2007, a Central Office Board hearing was 
held before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.  This matter was last before the Board in August 2007 
when it was remanded for further development.  Since the 
Veteran filed a timely notice of disagreement with the 
initial rating assigned for bilateral hearing loss, the Board 
also remanded this matter so the RO would issue a statement 
of the case.  The statement of the case was issued in 
November 2008, but the Veteran did not perfect his appeal.  
Consequently, the period for submitting a substantive appeal 
has expired and the matter is not before the Board for 
consideration.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's post-operative 
right shoulder disability is not reasonably shown to be 
manifested by limitation of motion of a dominant arm to 25 
degrees from the side; right shoulder ankylosis, or fibrous 
union, nonunion, or loss of head of humerus is not shown.

2.  Throughout the appeal period, the Veteran has had a 3 
inch tender, superficial right shoulder surgical scar.
CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for a post-
operative right shoulder disability is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5201, 5202 
(2008).

2.  A separate 10 percent rating for a right shoulder scar, 
post-operative residuals of a right shoulder disability is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 4.118, Codes 7801, 
7802, 7804 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the May 2003 rating decision that is on appeal granted 
service connection for a post-operative right shoulder 
disability and assigned a rating for the disability and an 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the Veteran nor 
his representative has alleged any prejudice.  

Nevertheless, n August 2004 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating, and a November 2008 supplemental 
SOC (SSOC) readjudicated the matter after additional 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Furthermore, the 
record reflects the Veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claim such that any notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The Veteran has also not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all available pertinent 
postservice records identified.  He was afforded VA 
examinations.  VA's duty to assist is met. 

Laws and Regulations

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
painful motion is factor to be considered.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's service-connected right shoulder 
disability has been assigned a 30 percent rating under 
Diagnostic Code 5201.  The 30 percent is based, in part, on 
the RO's finding the Veteran is right hand dominant.  In 
order for the disability to warrant the next higher rating of 
40 percent (the maximum for a dominant extremity), there must 
be limitation of motion of the arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Code 5201.  Notably, such 
limitation shown in a nondominant arm warrants a maximum 30 
percent rating.  Id.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from zero degrees to 180 degrees, abduction from 
zero degrees to 180 degrees, external rotation from zero 
degrees to 90 degrees, and internal rotation from zero 
degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Factual Background

On August 2004 VA examination, the Veteran complained of 
daily chronic pain, and flare-ups that occasionally lasted up 
to 4 hours.  Flare-ups reportedly reduced his ability to 
lift.  The Veteran denied having incapacitating episodes and 
indicated he treated his disability with hot compresses and 
medication.  The Veteran had not had any prosthetic implants 
nor had he missed any work due to this disability.  His 
functional impairment was reduced movement of the right 
shoulder and an inability to lift heavy objects.  The 
examiner considered the Veteran left-hand dominant because 
this is the hand the Veteran uses to write, eat, and comb his 
hair.  An examination of the right shoulder revealed flexion 
to 90 degrees and abduction to 80 degrees with pain beginning 
at the extremes.  The examiner noted there was additional 
limitation due to pain, but not due to fatigue, weakness, 
lack of endurance, or incoordination.  The effect of the 
disability on daily activity was the same as in his usual 
occupation.  

A February 2006 VA Persian Gulf note documents a depressed 3 
inch scar of the right shoulder, with tenderness.  Also noted 
was scapular muscle atrophy and limited painful range of 
motion.  Right shoulder pain was diagnosed at this time.  

An April 2006 VA orthopedic note indicates the Veteran 
complained of a constant ache even while sleeping that 
increased with use of his right arm.  He had a history of 
surgery on the right shoulder in February, May, and August 
2000.  The physician indicated the Veteran could not elevate 
his right arm from 90 degrees, but there was good active and 
passive abduction and external rotation.  The record noted 
the Veteran was left handed.   

A May 2006 VA orthopedic note reports a history of a grade 5 
acromioclavicular separation.  The record also notes a recent 
MRI revealed no gleno-humeral disease and that limitation of 
motion was due to residual scar formation.  Surgical 
intervention was not recommended at this time. 

At a May 2007 Central Office hearing, the Veteran and his 
representative asserted that the Veteran's disability should 
be rated at higher than 30 percent disabling, primarily 
because of constant pain, even without movement of the arm, 
which was not relieved by non-narcotic medications.  The 
Veteran's representative noted the use of narcotic 
medications was not feasible because it would interfere with 
the Veteran's ability to perform his job.  Nonsteroid anti-
inflammatory drugs only took the edge off his right shoulder 
pain.  The Veteran testified that his condition caused sleep 
interference because he could not sleep on his right side.  
He stated a physician told him that additional surgery to 
correct the shoulder grinding he experienced would 
essentially render the right arm useless.  The Veteran 
testified that he was working as a paramedic and that he had 
learned to "lock" the shoulder different ways to enable him 
to lift in the course of his job.  He took occasional sick 
days due to his right shoulder.

On October 2008 VA examination, the Veteran reported he was 
ambidextrous.  He complained of right shoulder pain, 
instability, stiffness, and weakness.  Locking reportedly 
occurred only once or twice a year.  Flare-ups occurred every 
2-3 weeks and they were of moderate severity with significant 
functional impairment that lasted 1 to 2 days.  The Veteran 
reported no episodes of dislocation or subluxation.  The 
examiner noted deformity of the acromioclavicular joint on 
the right side, Warmth and inflammation of the joint was also 
noted.  On examination, the right shoulder demonstrated 
active flexion from 0 to 90 degrees with pain noted at 40 
degrees.  Passive flexion was to 95 degrees, with pain also 
noted at 40 degrees.  Initially, the examiner noted there was 
no additional limitation of motion with repetition, but later 
indicated there was additional limitation of motion from 0 to 
35 degrees caused primarily by pain.  Active abduction was to 
35 degrees with pain at 10 degrees.  Passive abduction was to 
40 degrees, with pain noted at 10 degrees.  There was no 
additional limitation of motion found on repetitive use.  
Active external rotation of the shoulder was to 65 degrees, 
with pain throughout the range of motion.  Passive external 
rotation was to 65 degrees, also with pain throughout the 
range of motion.  Additional limitation of motion from 65 to 
50 degrees was noted on repetitive motion, caused primarily 
by pain.  Passive internal rotation was to 60 degrees, also 
with pain throughout the range of motion.  Active internal 
rotation was to 55 degrees, with pain throughout the range of 
motion.  Additional limitation of motion from 65 to 45 
degrees was noted on repetitive motion, caused primarily by 
pain.  The examiner noted that 6 inches of the right clavicle 
had been surgically removed.  No recurrent shoulder 
dislocations were objectively noted and there was no 
objective evidence of joint ankylosis.  The examiner also 
noted crepitus and deformity of the right shoulder.  The 
examiner indicated the Veteran's right shoulder disability 
had a significant effect on the Veteran's occupation, 
including lack of stamina and decreased strength in the 
extremity.  The Veteran reported he was assigned different 
duties at work and now only had desk duties.  With respect to 
activities of daily living, the disability had mild effects 
on chores, shopping, traveling, bathing, dressing and 
grooming.  There were mild to moderate effects on recreation, 
and moderate effects on exercise and sports.  The Veteran 
reported he had been very active in outdoor sports and 
enjoyed fishing and similar activities, but that due to 
shoulder pain he could no longer engage in these activities.  

Analysis

On longitudinal review of the record, the Board finds that at 
no time during the appeal period has the Veteran's right 
shoulder disability warranted a rating in excess of 30 
percent.  Consequently, "staged" ratings are not indicated.

The October 2008 examination revealed the greatest limitation 
of motion demonstrated during the appeal period.  At that 
time, there was 35 degrees of abduction in the right 
shoulder.  Because such findings are squarely in middle 
between the criteria for the highest rating under Code 5201 
and the one directly below it, the disability picture did not 
more nearly approximate the criteria for the higher rating.  
In other words, the 35 degrees of abduction shown is not 
closer to the criteria for higher rating of 40 percent for a 
dominant arm than it is for the 30 percent currently 
assigned.  Under such circumstances, the lower rating is 
assigned.  See 38 C.F.R. § 4.7.  Even if the Board were to 
find that the overall disability picture is more consistent 
with limitation of right arm motion to 25 degrees from the 
side, such a finding would warrant a 40 percent rating if it 
pertained to a dominant arm.  The Board notes when the RO 
granted the current 30 percent rating, it found the Veteran's 
right arm to be dominant.  While this finding is not 
completely baseless because the Veteran reported he is 
ambidextrous, the Board does not agree that the right arm is 
dominant.  Despite being ambidextrous, the Veteran indicated 
he used his left arm more.  STRs and an April 2006 VA record 
indicate he reported being left handed and, on August 2004 VA 
examination he reported that he wrote, ate, and combed his 
hair with his left hand.  In the Board's view, the Veteran's 
apparent reliance on his left arm makes the right arm 
nondominant.  Thus, finding that the disability picture of 
the right shoulder more nearly approximates limitation to 25 
degrees from the side would only warrant a maximum rating of 
30 percent for a nondominant arm.  

The Board considered other Codes that provide ratings greater 
than 30 percent; however, there is no evidence of 
scapulohumeral articulation ankylosis (5200) or fibrous 
union, nonunion (false flail join), or loss f head (flail 
joint) of the humerus (Code 5202).  See 38 C.F.R. § 4.71a.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Furthermore, the Veteran's right shoulder 
disability does not involve factors such as marked 
interference with employability or frequent hospitalizations 
so as to render the schedular criteria inadequate and warrant 
referral extraschedular consideration.  Notably, the 
Veteran's employer accommodated his disability by moving him 
to a desk job and there is no evidence he has been 
hospitalized for the disability since he separated from 
service.  Consequently, referral for extraschedular 
consideration is not warranted. 

With respect to the scarring associated with the surgeries of 
the Veteran's right shoulder disability, the Board finds that 
a separate 10 percent, but no greater, evaluation is 
warranted.  A February 2006 VA note discloses that there is a 
depressed, tender, 3 inch scar associated with this 
disability.  A 10 percent evaluation is warranted for painful 
superficial scars.  See 38 C.F.R. § 4.118, Code 7804.  Code 
7801 pertains to scars other than the head, face, or neck 
that or deep or cause limited motion and provides ratings 
higher than 10 percent.  Since the Veteran's scar is not deep 
and does not cover an area exceeding 12 square inches, a 
rating higher than 10 percent under this Code is also not 
warranted.  See 38 C.F.R. § 4.118.  Furthermore, although the 
evidence indicates the right shoulder scar does produced 
limitation of motion, the Veteran's right shoulder disability 
is already evaluated under the regulatory provisions 
pertaining to limitation of motion.  38 C.F.R. § 4.14.  
Accordingly, the Veteran is entitled to a separate 10 
percent, but no greater, evaluation for residual scarring 
associated with his right shoulder disability.  As the right 
shoulder surgeries were performed while the Veteran was in 
service, the Board finds that tenderness associated with the 
scar was reasonably shown to be present throughout the course 
of the appeal.  


ORDER

An initial evaluation in excess of 30 percent for a post-
operative right shoulder disability is denied.

A separate 10 percent rating for a right shoulder scar, post-
operative residuals of right shoulder disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


